       Case 1:17-md-02800-TWT Document 711 Filed 05/03/19 Page 1 of 64




                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF GEORGIA
                                       ATLANTA DIVISION


  IN RE EQUIFAX, INC., CUSTOMER                                        MDL DOCKET NO. 2800
  DATA SECURITY BREACH                                                 1:17-md-2800-TWT
  LITIGATION
                                                                       FINANCIAL INSTITUTION CASES


                                                              AMENDED
                                                         OPINION AND ORDER

             This is a data breach case. It is before the Court on the Defendants’

Motion to Dismiss the Financial Institutions’ Consolidated Amended Complaint

[Doc. 435]. For the reasons set forth below, the Defendants’ Motion to Dismiss

the Financial Institutions’ Consolidated Amended Complaint [Doc. 435] is

GRANTED in part and DENIED in part.

                                                             I. Background

             On September 7, 2017, the Defendant Equifax Inc. announced that it was

the subject of one of the largest data breaches in history.1 From mid-May

through the end of July 2017, hackers stole the personal information of nearly

150 million Americans (the “Data Breach”).2 This personally identifiable

information included names, Social Security numbers, birth dates, addresses,

driver’s license numbers, images of taxpayer ID cards and passports,



             1
                           Financial Institution Pls.’ Consolidated Am. Compl. ¶¶ 3, 166 [Doc.
390].
             2
                           Id.
T:\ORDERS\17\In re Equifax\financialinstitutionsmtdtwt.wpd
       Case 1:17-md-02800-TWT Document 711 Filed 05/03/19 Page 2 of 64




photographs associated with government-issued identification, payment card

information, and more.3 This Data Breach, according to the Plaintiffs, was the

direct result of Equifax’s disregard for cybersecurity.

             Equifax is a Georgia corporation with its principal place of business in

Atlanta, Georgia.4 The Defendant Equifax Information Services LLC is a wholly-

owned subsidiary of Equifax with its principal place of business in Atlanta,

Georgia.5 Equifax Information Services collects and reports consumer

information to financial institutions, including the Plaintiffs.6 The Plaintiffs are

financial institutions that provide a range of financial services.7 The Plaintiffs

depend greatly on the services provided by Equifax and other credit reporting

agencies, since the information they provide is necessary to determine the

credit-worthiness of their customers.8

             According to the Plaintiffs, the Data Breach was the direct result of

Equifax’s refusal to take the necessary steps to protect the personally

identifiable information in its custody. Equifax was warned on numerous

occasions that its cybersecurity was dangerously deficient, and that it was


             3
                           Id. ¶ 3.
             4
                           Id. ¶ 86.
             5
                           Id. ¶ 87.
             6
                           Id.
             7
                           Id. ¶¶ 12-85.
             8
                           Id. ¶ 97.

T:\ORDERS\17\In re Equifax\financialinstitutionsmtdtwt.wpd   -2-
       Case 1:17-md-02800-TWT Document 711 Filed 05/03/19 Page 3 of 64




vulnerable to data theft and security breaches.9 In fact, Equifax had suffered

multiple security breaches in the past, showing that the Data Breach was not

an isolated incident.10 However, despite these warnings, Equifax did not take

the necessary steps to improve its data security or prepare for the known

cybersecurity risks.11

             On March 7, 2017, a vulnerability in the Apache Struts software, a

popular open source software program, was discovered.12 Equifax used Apache

Struts to run a dispute portal website.13 The same day that this vulnerability

was announced, the Apache Foundation made available various patches to

protect against this vulnerability.14 The Apache Foundation, along with the U.S.

Department of Homeland Security, issued public warnings regarding the

vulnerability and the need to implement these patches.15 Equifax received these

warnings and disseminated them internally, but failed to implement the patch.16

Then, between May 13 and July 30, 2017, hackers exploited this vulnerability


             9
                           Id. ¶¶ 158-64.
             10
                           Id. ¶¶ 150-58.
             11
                           Id. ¶¶ 158-64.
             12
                           Id. ¶ 176.
             13
                           Id. ¶ 173.
             14
                           Id. ¶ 177.
             15
                           Id. ¶¶ 176-77.
             16
                           Id. ¶¶ 179-80.

T:\ORDERS\17\In re Equifax\financialinstitutionsmtdtwt.wpd   -3-
       Case 1:17-md-02800-TWT Document 711 Filed 05/03/19 Page 4 of 64




to enter Equifax’s systems.17 These hackers were able to access multiple

databases and exfiltrate sensitive personal information in Equifax’s custody.18

In addition to obtaining this personal information, the hackers accessed 209,000

consumer credit card numbers.19 On July 29, 2017, Equifax discovered the Data

Breach.20 Equifax’s CEO, Richard Smith, was informed of the breach on July 31,

2017.21 On September 7, 2017, Equifax publicly announced that the Data Breach

had occurred.22

             The Plaintiffs allege that the Data Breach undermined the credit

reporting and verification system by exposing this personally identifiable

information.23 According to the Plaintiffs, they were harmed because the Data

Breach had a significant impact on financial institutions, including the

measures they use to authenticate their customers.24 The Plaintiffs were forced

to expend resources to assess the impact of the Data Breach and their ability to




             17
                           Id. ¶ 184.
             18
                           Id.
             19
                           Id. ¶ 186.
             20
                           Id. ¶ 196.
             21
                           Id. ¶ 198.
             22
                           Id. ¶ 203.
             23
                           Id. ¶¶ 105-06.
             24
                           Id. ¶ 246.

T:\ORDERS\17\In re Equifax\financialinstitutionsmtdtwt.wpd   -4-
       Case 1:17-md-02800-TWT Document 711 Filed 05/03/19 Page 5 of 64




authenticate customers and detect fraud.25 They have also expended resources

establishing new monitoring methods for preventing fraud and will continue to

incur costs to develop new modes of preventing such activity.26 Twenty-three of

the Plaintiffs also allege that they issued payment cards that were compromised

in the Data Breach.27 The Plaintiffs assert claims for negligence, negligence per

se, negligent misrepresentation, and claims under various state business

practices statutes. The Defendants now move to dismiss.

             A. Choice of Law

             First, the Court concludes that Georgia law governs this case. This case

is before the Court based on diversity jurisdiction. The Court therefore looks to

Georgia’s choice of law requirements to determine the appropriate rules of

decision.28 Georgia follows the traditional approach of lex loci delecti in tort

cases, which generally applies the substantive law of the state where the last

event occurred necessary to make an actor liable for the alleged tort.29 Usually,

this means that the “law of the place of the injury governs rather than the law



             25
                           Id. ¶¶ 247-48.
             26
                           Id. ¶ 251.
             27
                           See id. ¶¶ 13-14, 17, 20, 23, 25, 31-33, 36, 39, 44-52, 54-56.
             28
               Frank Briscoe Co., Inc. v. Ga. Sprinkler Co., Inc., 713 F.2d 1500,
1503 (11th Cir.1983) (“A federal court faced with the choice of law issue must
look for its resolution to the choice of law rules of the forum state.”).

           Dowis v. Mud Slingers, Inc., 279 Ga. 808, 816 (2005); Int'l Bus.
             29

Machines Corp. v. Kemp, 244 Ga. App. 638, 640 (2000).

T:\ORDERS\17\In re Equifax\financialinstitutionsmtdtwt.wpd   -5-
       Case 1:17-md-02800-TWT Document 711 Filed 05/03/19 Page 6 of 64




of the place of the tortious acts allegedly causing the injury.”30 However, there

is an exception when the law of the foreign state is the common law. “[T]he

application of another jurisdiction's laws is limited to statutes and decisions

construing those statutes. When no statute is involved, Georgia courts apply the

common law as developed in Georgia rather than foreign case law.”31 The

Plaintiffs identify no foreign statutes that govern their common law claims,

therefore the Court will apply Georgia common law.

             B. Standing

                           1. The Financial Institutions

             The Defendants contend that the Plaintiffs lack Article III standing.32 In

order to establish standing under Article III, a plaintiff must show an injury

that is “concrete, particularized, and actual or imminent; fairly traceable to the

challenged action; and redressable by a favorable ruling.”33 The Supreme Court

has held that “threatened injury must be certainly impending to constitute




             30
                           Mullins v. M.G.D. Graphics Sys. Grp., 867 F. Supp. 1578, 1581
(N.D. Ga. 1994).
             31
                           In re Tri-State Crematory Litig., 215 F.R.D. 660, 677 (N.D. Ga.
2003) (internal quotations omitted). The Georgia Supreme Court has recently
reaffirmed this exception. See Coon v. The Med. Ctr., Inc., 300 Ga. 722, 729
(2017) (“In the absence of a statute, however, at least with respect to a state
where the common law is in force, a Georgia court will apply the common law
as expounded by the courts of Georgia.”).
             32
                           Defs.’ Mot. to Dismiss, at 13.
             33
                           Clapper v. Amnesty Int’l USA, 133 S. Ct. 1138, 1147 (2013).

T:\ORDERS\17\In re Equifax\financialinstitutionsmtdtwt.wpd   -6-
       Case 1:17-md-02800-TWT Document 711 Filed 05/03/19 Page 7 of 64




injury in fact, and that allegations of possible future injury are not sufficient.”34

The Supreme Court has also noted, however, that standing can be “based on a

‘substantial risk’ that the harm will occur, which may prompt plaintiffs to

reasonably incur costs to mitigate or avoid that harm.”35

             First, the Defendants contend that the Plaintiffs’ allegations fail because

they have failed to make individualized allegations as to standing, and instead

assert generic allegations as to the entire putative class.36 The Plaintiffs have

each explained the steps they took after the Data Breach, and the harm that

they suffered as a result of the Data Breach.37 The allegations fall into two

groups. The first group of Plaintiffs (“Financial Institutions”) allege: (1) they

have already spent time and money responding to the compromise of the credit

reporting system and personal information they rely upon for their businesses;

(2) they have already spent time and money assessing the impact of the Data

Breach as required by federal law; and (3) each Plaintiff has already spent time

and money mitigating a “substantial risk” of future fraudulent activity.38 The

second group of Plaintiffs (“Financial Institution Card Issuers”) make the same

allegations plus a fourth: these Plaintiffs issued payment cards compromised

             34
                           Id.
             35
                           Id. at 1150 n.5.
             36
                           Defs.’ Mot. to Dismiss, at 14.
             37
                           See Financial Institution Pls.’ Consolidated Am. Compl. ¶¶ 12-85.
             38
                           Pls.’ Br. in Opp’n to Defs.’ Mot. to Dismiss, at 10-11.

T:\ORDERS\17\In re Equifax\financialinstitutionsmtdtwt.wpd   -7-
       Case 1:17-md-02800-TWT Document 711 Filed 05/03/19 Page 8 of 64




in the Data Breach, and have spent time and money reissuing payment cards

or reimbursing customers. For each group, the allegations are pretty much word

for word the same for each of the Plaintiffs. This is a factor that weighs against

finding that the allegations are concrete and particularized. Instead, they are

abstract and generalized.

             Next, the Defendants contend that the Plaintiffs have not provided

sufficient factual allegations demonstrating a cognizable injury-in-fact. A

“plaintiff must allege that he has suffered a ‘concrete’ injury particular to

himself.”39 This injury must be “actual or imminent, not conjectural or

hypothetical.”40 The Defendants contend that the Plaintiffs’ alleged injuries are

speculative and conjectural because their “primary theory of harm is focused on

actions they might take or costs they may incur due to the theft of consumers’

PII” and based on what criminal third party actors might do in the future.41

According to the Defendants, the Plaintiffs have not identified any customers

who were actually affected by the Data Breach, and that they cannot

manufacture standing by taking unnecessary steps to protect themselves.42

             Here, the Plaintiffs have adequately pleaded standing as to the Financial

Institution Card Issuers with respect to reissuing payment cards and

             39
                           Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1552 (2016).
             40
                           Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992).
             41
                           Defs.’ Mot. to Dismiss, at 15 (emphasis omitted).
             42
                           Id. at 16.

T:\ORDERS\17\In re Equifax\financialinstitutionsmtdtwt.wpd   -8-
       Case 1:17-md-02800-TWT Document 711 Filed 05/03/19 Page 9 of 64




reimbursing customers for fraudulent charges. Although the allegations are

generalized, the injuries themselves are sufficiently concrete and particularized

that they should be easily ascertainable. Specifically, the banks have pleaded

actual injury in the form of costs to investigate fraudulent charges, costs to

cancel and reissue cards compromised in the data breach, and costs to refund

fraudulent charges.43 These injuries are not speculative and are not threatened

future injuries, but are actual, current, monetary damages. The disclosure of

payment card numbers is regulated by the Fair Credit Reporting Act.44 Here, the

Financial Institution Card Issuers have adequately pleaded standing.45

Therefore, the Motion to Dismiss is denied as to these 23 Plaintiffs as to these

specific claims.

             All of the Financial Institution Plaintiffs allege that they “rel[y] on the

accuracy and integrity of the information supplied by the credit reporting

system, a reliance which is entirely foreseeable by Equifax, given the role that



             43
             Financial Institution Pls.’ Consolidated Class Action Compl. ¶¶ 8-
10, 105-06, 230-249.
             44
                           15 U. S. C. § 1681c(g).
             45
                           See In re The Home Depot, Inc., Customer Data Sec. Breach Litig.,
No. 1:14-MD-2583-TWT, 2016 WL 2897520, at *3 (N.D. Ga. May 18, 2016)
(“Specifically, the banks have pleaded actual injury in the form of costs to cancel
and reissue cards compromised in the data breach, costs to refund fraudulent
charges, costs to investigate fraudulent charges, costs for customer fraud
monitoring, and costs due to lost interest and transaction fees due to reduced
card usage. These injuries are not speculative and are not threatened future
injuries, but are actual, current, monetary damages.”).

T:\ORDERS\17\In re Equifax\financialinstitutionsmtdtwt.wpd   -9-
     Case 1:17-md-02800-TWT Document 711 Filed 05/03/19 Page 10 of 64




Equifax serves in such a system.”46 The Plaintiffs allege that their “current

and/or future customers have had their PII compromised, thereby undermining

the integrity of the credit reporting system, which has harmed and will continue

to harm [the Plaintiffs].”47 As a result, the Plaintiffs allege the following

injuries:

             FI Plaintiffs and the Class also have incurred, and will continue to
             incur, direct out-of-pocket costs related to investigating the impact
             of the Equifax Data Breach, increased monitoring for potentially
             fraudulent banking activity, and communicating with customers
             regarding their concerns about identity theft and the safety of
             their financial accounts in light of the Equifax Data Breach.
             Finally, a certainly impending risk of future harm, in the form of
             future fraudulent banking activity, exists as a direct result of the
             Equifax Data Breach. This risk of harm will continue into the
             foreseeable future and will require FI Plaintiffs and the Class to
             incur significant costs and expenses in order to reduce and
             mitigate this risk of harm.48

Other than the Financial Institution Card Issuers, the Plaintiffs do not allege

that any of their information was stolen from them in the Data Breach. The

injury that they claim is an injury to the “credit reporting system.” This is not

an injury that is concrete and particularized to the Plaintiffs. Any person or

business that relies upon the provision of credit – that is, virtually everybody –

can claim this injury. This theory of liability would allow every financial



             46
                           Financial Institution Pls.’ Consolidated Class Action Compl. ¶¶ 12-
57.
             47
                           Id.
             48
                           Financial Institution Pls.’ Consolidated Class Action Compl. ¶ 10.

T:\ORDERS\17\In re Equifax\financialinstitutionsmtdtwt.wpd   -10-
     Case 1:17-md-02800-TWT Document 711 Filed 05/03/19 Page 11 of 64




institution in the United States – and everyone else – to sue every time that

there is a data breach where personally identifying information is stolen.

             In fact, the Plaintiffs’ own argument demonstrates how generalized their

alleged injuries are. In their response brief, the Plaintiffs assert that “[e]very

time a Plaintiff needs to verify the identity of a customer, because the

underlying information has been compromised due to Equifax’s actions, the

Data Breach injures them anew.”49 Thus, according to the Plaintiffs, every time

they need to rely on personally identifying information to verify a customer’s

identity or make a loan decision, they suffer a new injury from Equifax. This

infinitely wide web of potential injuries is neither concrete nor particularized.

             The alleged injury is not actual or imminent. The Consolidated Amended

Complaint was filed approximately nine months after the Data Breach was

disclosed. The Plaintiffs do not identify a single actual instance of identity theft

of one of their customers that can be traced to the Equifax Data Breach. The

Plaintiffs do not identify a single fraudulent account that has been opened using

data from the Data Breach. The harm that they say that they seek to avoid is

entirely conjectural and hypothetical. And, according to the Plaintiffs, the risk

of this type of fraud continues forever once a Social Security number has been

stolen. Some of the other injuries that the Plaintiffs allege – such as consumers

abandoning credit applications if they do not get instant retail credit, lost fees



             49
                           Pls.’ Br. in Opp’n to Defs.’ Mot. to Dismiss, at 13.

T:\ORDERS\17\In re Equifax\financialinstitutionsmtdtwt.wpd   -11-
     Case 1:17-md-02800-TWT Document 711 Filed 05/03/19 Page 12 of 64




and interest to financial institutions due to credit freezes – are even more

speculative and hypothetical.50 It is not enough to allege facts from which it is

possible to “imagine” an injury.51 In this context, the actions that the Plaintiffs

have taken, such as increased monitoring for fraudulent activity and

communicating with customers, are no more than due diligence and business as

usual in the digital age. The Plaintiffs cannot manufacture standing by going

beyond what is required by ordinary due diligence and regulatory compliance.

             None of the Financial Institutions except the Card Issuers allege that

they have actually experienced fraudulent accounts or other fraudulent activity.

Instead, these Plaintiffs assert that their customers’ personally identifying

information has been compromised, and as a result, they face an increased risk

of future fraudulent activity, and cannot rely upon the credit reporting system

in general. In most of the cases relied upon by the Plaintiffs where the court

found that a substantial risk existed, some of the plaintiffs had alleged that

fraudulent activity had already occurred.52 These allegations of actual fraud


             50
                           Id. ¶¶ 256-260.

           Bochese v. Town of Ponce Inlet, 405 F.3d 964, 976 (11th Cir. 2005);
             51

Aaron Private Clinic Management LLC v. Berry, No. 17-15144, 2019 WL
101166, at *4 (11th Cir. Jan. 4, 2019).
             52
                           See, e.g., In re Zappos.com, Inc., 888 F.3d 1020, 1027 (9th Cir. 2018)
(“Indeed, the plaintiffs who alleged that the hackers had already commandeered
their accounts or identities using information taken from Zappos specifically
alleged that they suffered financial losses because of the Zappos data breach
(which is why the district court held that they had standing). Although those
plaintiffs’ claims are not at issue in this appeal, their alleged harm undermines

T:\ORDERS\17\In re Equifax\financialinstitutionsmtdtwt.wpd   -12-
     Case 1:17-md-02800-TWT Document 711 Filed 05/03/19 Page 13 of 64




strengthened the argument that a substantial risk of future harm existed. In

contrast, none of the Plaintiffs here allege that fraudulent accounts have already

been opened. Instead, they mostly rely upon an injury to the “general” ecosystem

of the credit reporting system. This conclusion is further bolstered by the fact

that the Plaintiffs have largely asserted generic allegations concerning these

injuries. Although the Plaintiffs may have been harmed in similar ways by the

Data Breach, as they insist,53 they still must show a concrete, personal injury-in-

fact. The strength of the Plaintiffs’ allegations concerning a substantial risk of

future fraudulent activity, and the steps they have taken in response to that

risk, are discounted by the fact that the Plaintiffs all assert the same, generic

allegations about a substantial risk of future harm.

             The Plaintiffs also argue that they did not manufacture an injury because

federal law required them to investigate the Data Breach and take action to

protect their customers.54 According to the Plaintiffs, they did not voluntarily

take action in response to the Data Breach, but instead had no choice under

federal law but to incur costs in response to the Data Breach to remain in

compliance. However, the Plaintiffs rely upon general regulatory obligations

that require them to develop security programs and identify risks to their



Zappos’s assertion that the data stolen in the breach cannot be used for fraud
or identity theft.”).
             53
                           Pls.’ Br. in Opp’n to Defs.’ Mot. to Dismiss, at 11 n.15.
             54
                           Pls.’ Br. in Opp’n to Defs.’ Mot. to Dismiss, at 13-15.

T:\ORDERS\17\In re Equifax\financialinstitutionsmtdtwt.wpd   -13-
     Case 1:17-md-02800-TWT Document 711 Filed 05/03/19 Page 14 of 64




customer information. For instance, regulations implementing the Gramm-

Leach-Bliley Act provide that financial institutions must, among other things,

“identify reasonably foreseeable internal and external risks to the security,

confidentiality, and integrity of customer information that could result in the

unauthorized disclosure, misuse, alteration, destruction or other compromise of

such information, and assess the sufficiency of any safeguards in place to control

these risks.”55 Furthermore, rules promulgated under the FCRA require the

Plaintiffs to develop and implement programs that are “designed to detect,

prevent, and mitigate identity theft in connection with the opening of a covered

account or any existing covered account.”56 These general obligations to study

risks to data security and mitigate identity theft are insufficient to confer

standing. Concluding otherwise would mean that financial institutions have

standing to assert a claim any time some event occurs that affects the data

security landscape. This would be unworkable.

             And, the cases that the Plaintiffs cite in support of this proposition are

distinguishable. For example, in Wells v. Willow Lake Estates, Inc., the

plaintiffs alleged that the defendant, a mobile home community, selectively

enforced its regulations regarding home and lawn appearance against the




             55
                           16 C.F.R. § 314.4(b).
             56
                           16 C.F.R. § 681.1(d)(1).

T:\ORDERS\17\In re Equifax\financialinstitutionsmtdtwt.wpd   -14-
     Case 1:17-md-02800-TWT Document 711 Filed 05/03/19 Page 15 of 64




plaintiffs because they were disabled and because of their nationality.57 The

court found that the plaintiffs adequately pleaded an injury because they alleged

that “they have already been forced to spend time and money complying with

regulations that Willow Lakes has selectively enforced against them.”58 This

conclusion, that the costs incurred to comply with the pretextual, discriminatory

enforcement of a housing community rule can constitute an injury, is far from

providing a general rule that additional costs incurred to comply with any

regulatory obligation can confer standing. The costs that the Wells plaintiffs

incurred to comply with the defendant’s discriminatory enforcement of its own

regulations represent a much more concrete and particularized injury than the

costs incurred by the Plaintiffs to comply with general regulations about data

security.59 Such a formulation would allow any plaintiff to have standing against

any defendant whose conduct may have had a slight, peripheral effect on that


             57
                           Wells v. Willow Lake Estates, Inc., 390 F. App’x 956, 957 (11th Cir.
2010).
             58
                           Id. at 959.
             59
              The other case the Plaintiffs rely upon is similarly distinguishable.
See Pls.’ Br. in Opp’n to Defs.’ Mot. to Dismiss, at 15. In City of Waukesha v.
E.P.A., the plaintiffs challenged EPA regulations establishing standards for
radionuclide levels in public water systems. See City of Waukesha v. E.P.A., 320
F.3d 228, 231 (D.C. Cir. 2003). The court concluded that the City of Waukesha
had standing because it would face substantial costs in complying with the
challenged regulations. See id. at 234. This conclusion, that a city has standing
to challenge a regulation that it would incur costs to comply with, is very
different from the Plaintiffs’ argument that they have been injured by Equifax
due to incurring costs to comply with general data security regulations that they
are not challenging.

T:\ORDERS\17\In re Equifax\financialinstitutionsmtdtwt.wpd   -15-
     Case 1:17-md-02800-TWT Document 711 Filed 05/03/19 Page 16 of 64




plaintiff’s compliance costs. The Court declines to adopt such a standard. Such

an injury is not concrete or particularized. Thus, the Court concludes that this

argument fails to establish standing.

             Next, the Defendants contend that the Plaintiffs have not adequately

alleged traceability.60 To establish standing, the Plaintiffs must allege “a causal

connection between the injury and the conduct complained of—the injury has

to be ‘fairly ... trace[able] to the challenged action of the defendant, and not ...

th[e] result [of] the independent action of some third party not before the

court.’”61 The Defendants contend that the Plaintiffs’ alleged injuries are too

attenuated to establish traceability. As the Plaintiffs in fact allege, the creation

of “synthetic identities” using a stolen Social Security number requires a

fraudster to apply for credit, creation of a credit profile by a credit reporting

agency, maintaining good credit over time to build up credit limits, applying for

more credit or credit cards, and then not paying when the credit limits are

maxed out.62 Thus, actual harm to a financial institution is contingent upon a

lengthy sequence of actions that are far removed from the Data Breach.

             The Eleventh Circuit case that the Defendants rely upon, Florida

Association of Medical Equipment Dealers, Med-Health Care v. Apfel, is on


             60
                           Defs.’ Mot. to Dismiss, at 22-23.

            Lujan, 504 U.S. at 560 (quoting Simon v. Eastern Ky. Welfare
             61

Rights Organization, 426 U.S. 26, 41-42 (1976)).
             62
                           Financial Institution Pls.’ Consolidated Class Action Compl. ¶ 239.

T:\ORDERS\17\In re Equifax\financialinstitutionsmtdtwt.wpd   -16-
     Case 1:17-md-02800-TWT Document 711 Filed 05/03/19 Page 17 of 64




point. In Apfel, medical equipment suppliers challenged a medical-supply

bidding process on the ground that it failed to comply with a federal statute

designed to ensure public access in the process.63 The Eleventh Circuit concluded

that these allegations were “much too attenuated” to confer standing.64 The

court explained that “FAMED's argument seems to be that: if FAMED were to

bid, FAMED could be forced to participate in a ‘tainted’ bidding project, which

might prove unsuccessful, and potentially threaten the livelihood of FAMED's

membership should their bids be rejected.”65 Similarly, the Plaintiffs’ risk of

fraudulent banking activity depends upon an attenuated causal chain.

Therefore, the Plaintiffs have not adequately alleged traceability. Finally, it is

hard to imagine a ruling by this Court that will likely remedy “pollut[ion] of the

entire financial services ecosystem.”66 Except for the payment card related

claims of the Financial Institution Card Issuers, the Financial Institution

Plaintiffs lack standing.

             The Defendants also argue that the Financial Institution Card Issuers

have failed to sufficiently allege an injury that confers standing. According to

the Defendants, these Plaintiffs have only made the “generic allegation” that



             Florida Association of Medical Equipment Dealers, Med-Health
             63

Care v. Apfel, 194 F.3d 1227, 1229 (11th Cir. 1999).
             64
                           Id. at 1230.
             65
                           Id.
             66
                           Financial Institution Pls.’ Consolidated Class Action Compl. ¶ 9.

T:\ORDERS\17\In re Equifax\financialinstitutionsmtdtwt.wpd   -17-
     Case 1:17-md-02800-TWT Document 711 Filed 05/03/19 Page 18 of 64




they issued payment cards that were compromised by the Data Breach.67 They

argue that the Financial Institution Card Issuers have not alleged that these

affected payment cards have suffered fraudulent charges.68 However, the Court

concludes that the Financial Institution Card Issuers have adequately alleged

an injury resulting from compromised payment card data. In the Complaint, the

Financial Institution Card Issuers allege that payment cards that they issued

were compromised in the Data Breach, and that they received fraud alerts

relating to these compromised cards. Even if some of the Financial Institution

Card Issuers did not allege that any of these comprised payment cards had

already experienced unauthorized charges as a result of the Data Breach, they

have still alleged that they incurred costs of reissuing these cards to customers.

These costs associated with replacing their payment cards constitute sufficient

injury to confer standing. Even if these allegations may be generic to a degree,

the injuries associated with reissuing payment cards are concrete and easily

ascertainable. Therefore, the Court finds these allegations sufficient to establish

standing as to these Plaintiffs.

                           2. The Associations

             Finally, the Defendants contend that the Association Plaintiffs lack




             67
                           Defs.’ Mot. to Dismiss, at 20-21.
             68
                           Id.

T:\ORDERS\17\In re Equifax\financialinstitutionsmtdtwt.wpd   -18-
     Case 1:17-md-02800-TWT Document 711 Filed 05/03/19 Page 19 of 64




standing.69 To establish standing, an association plaintiff must show: “(1) its

members otherwise have standing to sue in their own right; (2) the interests the

plaintiff-association seeks to protect are germane to the association's purpose;

and (3) neither the claim asserted nor the relief requested must require the

participation of the association's members.”70 An association can also establish

standing under the “diversion-of-resources theory” by showing that the

defendant’s acts forced the organization to divert its resources to respond to

these acts.71 The Defendants contend that the Association Plaintiffs have failed

to establish these requirements.

             First, the Defendants contend that these Plaintiffs have failed to show

that their members have standing to sue. According to the Defendants, the

Association Plaintiffs have not identified their specific members who have

standing. This requirement to identify a member is not required when all the

members of an organization are affected by the conduct.72 For the reasons set

forth above, only the Financial Institution Card Issuers have standing. From the

Consolidated Amended Complaint, it is impossible to tell whether any members

of the Association Plaintiffs have standing. If, as the Defendants contend, the


             69
                           Defs.’ Mot. to Dismiss, at 25-27.
             70
                           Greater Atlanta Home Builders Ass’n, Inc. v. City of Atlanta, Ga.,
149 F. App’x 846, 848 (11th Cir. 2015).
             71
                           See Havens Realty Corp. v. Coleman, 455 U.S. 363, 379 (1982).
             72
                           See Summers v. Earth Island Inst., 555 U.S. 488, 499 (2009).

T:\ORDERS\17\In re Equifax\financialinstitutionsmtdtwt.wpd   -19-
     Case 1:17-md-02800-TWT Document 711 Filed 05/03/19 Page 20 of 64




vast majority of the compromised credit cards were issued by a few huge banks,

none of the Associations’ members may have standing. Failure to identify an

injured constituent prevents an association from asserting associational

standing.73

             The Association Plaintiffs have also failed to establish standing under a

diversion-of-resources theory. The Supreme Court has held that a “concrete and

demonstrable injury to the organization's activities—with the consequent drain

on the organization's resources—constitutes far more than simply a setback to

the organization's abstract social interests” and is sufficient to establish

standing.74 The Association Plaintiffs fail to allege facts showing a concrete and

particularized injury. The only allegations of injury are generic and abstract.

The Motion to Dismiss should be granted as to the Association Plaintiffs for lack

of standing.

             C. Negligence

             The remainder of this Opinion and Order applies only to the surviving

claims of the Financial Institution Card Issuers. The Defendants move to

dismiss the Plaintiffs’ negligence claim.75 In Count 1 of the Consolidated

Amended Complaint, the Plaintiffs allege that Equifax owed a duty to the



             Nat'l All. for Mentally Ill, St. Johns Inc. v. Bd. of Cty. Comm'rs of
             73

St. Johns Cty., 376 F.3d 1292, 1296 (11th Cir. 2004).
             74
                           Havens Realty Corp., 455 U.S. at 379.
             75
                           Defs.’ Mot. to Dismiss, at 24.

T:\ORDERS\17\In re Equifax\financialinstitutionsmtdtwt.wpd   -20-
     Case 1:17-md-02800-TWT Document 711 Filed 05/03/19 Page 21 of 64




Plaintiffs to “use reasonable care to avoid causing foreseeable risk of harm to FI

Plaintiffs and members of the Class when obtaining, storing, using, selling, and

managing PII and Payment Card Data, including taking action to reasonably

safeguard such data and providing notification to FI Plaintiffs and the Class of

any breach in a timely manner so that appropriate action can be taken to

minimize or avoid losses.”76 The Plaintiffs also allege that Equifax had a duty

of care that arose from GLBA and the FCRA.77 The Defendants contend that

they were under no duty of care toward the Plaintiffs.

                           1. Duty

             In Georgia, “[a] cause of action for negligence requires (1) [a] legal duty

to conform to a standard of conduct raised by the law for the protection of others

against unreasonable risks of harm; (2) a breach of this standard; (3) a legally

attributable causal connection between the conduct and the resulting injury;

and, (4) some loss or damage flowing to the plaintiff’s legally protected interest

as a result of the alleged breach of the legal duty.”78 “The threshold issue in any

cause of action for negligence is whether, and to what extent, the defendant

owes the plaintiff a duty of care.”79 Whether such a duty exists is a question of

             76
                           Financial Institution Pls.’ Consolidated Class Action Compl. ¶ 281.
             77
                           Id. ¶¶ 287, 298.
             78
                           Dupree v. Keller Indus., Inc., 199 Ga. App. 138, 141 (1991)
(internal quotations omitted).
             79
                           Access Mgmt. Grp., L.P. v. Hanham, 345 Ga. App. 130, 133 (2018)
(internal quotations omitted).

T:\ORDERS\17\In re Equifax\financialinstitutionsmtdtwt.wpd   -21-
     Case 1:17-md-02800-TWT Document 711 Filed 05/03/19 Page 22 of 64




law.80 Georgia recognizes a general duty “to all the world not to subject them to

an unreasonable risk of harm.”81 “It is well-established that entities that collect

sensitive, private data from consumers and store that data on their networks

have a duty to protect that information[.]”82 Failure to exercise ordinary care

with respect to payment card numbers creates a foreseeable risk of injury to the

card issuers.83

             The Defendants argue that Georgia law does not impose a duty of care to

safeguard personal information.84 The Defendants rely primarily upon a recent

Georgia Court of Appeals case, McConnell v. Georgia Department of Labor.85 In

McConnell, the plaintiff filed a class action against the Georgia Department of

Labor after one of its employees sent an email to 1,000 Georgians who had

applied for unemployment benefits.86 This email included a spreadsheet with the

name, Social Security number, phone number, email address, and age of 4,000



             80
                           Id. (internal quotations omitted).
             81
                           Bradley Center, Inc. v. Wessner, 250 Ga. 199, 201 (1982).
             82
                           Brush v. Miami Beach Healthcare Grp. Ltd., 238 F. Supp. 3d 1359,
1365 (S.D. Fla. 2017).
             83
                           In re The Home Depot, Inc., Customer Data Sec. Breach Litig., No.
1:14-MD-2583-TWT, 2016 WL 2897520, at *3 (N.D. Ga. May 18, 2016).
             84
                           Defs.’ Mot. to Dismiss, at 28.
             85
                           Id.
             86
                           McConnell v. Dep’t of Labor (McConnell III), 345 Ga. App. 669, 670
(2018).

T:\ORDERS\17\In re Equifax\financialinstitutionsmtdtwt.wpd   -22-
     Case 1:17-md-02800-TWT Document 711 Filed 05/03/19 Page 23 of 64




Georgians who had registered for services with the agency.87 The plaintiff,

whose information was disclosed, filed a class action, asserting, among other

claims, a claim for negligence.88

             A brief overview of McConnell’s procedural history is helpful in

understanding the court’s decision in that case. In June 2016, the Georgia Court

of Appeals initially rejected the plaintiff’s claims.89 In McConnell I, the plaintiff,

recognizing that such a duty had not been expressly recognized in Georgia

caselaw, contended that such a duty arose from two statutory sources.90 The

court concluded that neither of these statutory sources gave rise to a duty to

safeguard personal information.91 The court explained that “McConnell's

complaint is premised on a duty of care to safeguard personal information that

has no source in Georgia statutory law or caselaw and that his complaint

therefore failed to state a claim of negligence.”92 However, in doing so, the court

distinguished this Court’s prior holding in Home Depot, noting that this Court

“found a duty to protect the personal information of the defendant's customers



             87
                           Id.
             88
                           Id.
             89
                           McConnell v. Dep’t of Labor (McConnell I), 337 Ga. App. 457, 462
(2016).
             90
                           Id. at 460.
             91
                           Id. at 461-62.
             92
                           Id. at 462.

T:\ORDERS\17\In re Equifax\financialinstitutionsmtdtwt.wpd   -23-
     Case 1:17-md-02800-TWT Document 711 Filed 05/03/19 Page 24 of 64




in the context of allegations that the defendant failed to implement reasonable

security measures to combat a substantial data security risk of which it had

received multiple warnings dating back several years and even took affirmative

steps to stop its employees from fixing known security deficiencies” and

explaining that “[t]here are no such allegations in this case.”93

             Then, the Georgia Supreme Court vacated McConnell I, holding that the

Court of Appeals could not decide whether the plaintiff failed to state a claim

without first considering whether the doctrine of sovereign immunity barred his

claims.94 On remand, the Georgia Court of Appeals, after deciding that sovereign

immunity did not bar the plaintiff’s claims, once again concluded that the

plaintiff’s negligence claim failed because “McConnell’s complaint is premised

on a duty of care to safeguard personal information that has no source in

Georgia statutory law or caselaw and that his complaint therefore failed to state

a claim of negligence.”95 Examining both the Georgia Personal Identity

Protection Act and the Georgia Fair Business Practices Act, the court concluded

that neither gave rise to a duty to safeguard personal information.96 Although

the legislature showed a “concern about the cost of identity theft to the

             93
                           Id. at 460 n.4.
             94
                           McConnell v. Dep’t of Labor (McConnell II), 302 Ga. 18, 18-19
(2017).
             95
                           McConnell v. Dep’t of Labor (McConnell III), 345 Ga. App. 669, 678-
679 (2018).
             96
                           Id. at 676-79.

T:\ORDERS\17\In re Equifax\financialinstitutionsmtdtwt.wpd   -24-
     Case 1:17-md-02800-TWT Document 711 Filed 05/03/19 Page 25 of 64




marketplace” through these statutes, it did not act to “establish a standard of

conduct intended to protect the security of personal information, as some other

jurisdictions have done in connection with data protection and data breach

notification laws.”97

             The Defendants contend that McConnell III confirms that there is no duty

under Georgia law, common law or statutory, to safeguard personally

identifiable information.98 The Georgia Supreme Court has granted certiorari

in the case. The Defendants, at oral argument, asked the Court to delay ruling

upon the Motion to Dismiss until a ruling by the Georgia Supreme Court.

However, it seems very unlikely to me that the Georgia Supreme Court will

adopt a rule of law that tells hundreds of millions of consumers in the United

States that a national credit reporting agency headquartered in Georgia has no

obligation to protect their confidential personal identifying data. Unlike the

Georgia Department of Labor, Equifax and the other national credit reporting

agencies are heavily regulated by federal law. As noted previously, the Fair

Credit Reporting Act strictly limits the circumstances under which a credit

reporting agency may disclose consumer credit information.99 The failure to

maintain reasonable and appropriate data security for consumers' sensitive



             97
                           Id. at 679.
             98
                           Defs.’ Mot. to Dismiss, at 28-31.
             99
                           See 15 U. S. C. § 1681b(a).

T:\ORDERS\17\In re Equifax\financialinstitutionsmtdtwt.wpd   -25-
     Case 1:17-md-02800-TWT Document 711 Filed 05/03/19 Page 26 of 64




personal information can                                     constitute an unfair method of competition in

commerce in violation of the Federal Trade Commission Act.100 The

Gramm–Leach–Bliley Act required the FTC to establish standards for financial

institutions to protect consumers' personal information.101 The FTC has done

that.102

             The Plaintiffs, in turn, contend that, under Georgia law, allegations that

a company knew of a foreseeable risk to its data security systems are sufficient

to establish a duty of care.103 The Plaintiffs rely primarily upon Home Depot and

Arby’s for this proposition. In Home Depot, this Court denied the defendant’s

motion to dismiss a negligence claim arising out of a data breach.104 The Court

concluded that Home Depot had a duty to safeguard customer information

because it “knew about a substantial data security risk dating back to 2008 but

failed to implement reasonable security measures to combat it.”105 The Court,

citing the Georgia Supreme Court’s decision in Bradley Center, Inc. v. Wessner,

came to this conclusion by expounding upon the general duty to “all the world


         Federal Trade Commission Act. 15 U.S.C.A. § 45(a); F.T.C. v.
             100

Wyndham Worldwide Corp., 799 F.3d 236, 247 (3d Cir. 2015).
             101
                           See 15 U.S.C. § 6801(b).
             102
                           See 16 C.F.R. §314.4(b-e).
             103
                           Pls.’ Br. in Opp’n to Defs.’ Mot. to Dismiss, at 25-34.
             104
                           In re The Home Depot, Inc. Customer Data Sec. Breach Litig., No.
1:14-MD-2583-TWT, 2016 WL 2897520, at *1 (N.D. Ga. May 18, 2016).
             105
                           Id. at *3.

T:\ORDERS\17\In re Equifax\financialinstitutionsmtdtwt.wpd          -26-
     Case 1:17-md-02800-TWT Document 711 Filed 05/03/19 Page 27 of 64




not to subject them to an unreasonable risk of harm.”106 The Court noted that

“to hold that no such duty existed would allow retailers to use outdated security

measures and turn a blind eye to the ever-increasing risk of cyber attacks,

leaving consumers with no recourse to recover damages even though the retailer

was in a superior position to safeguard the public from such a risk.”107

             Then, in Arby’s, the court declined to dismiss a plaintiff’s negligence claim

arising out of a data breach. The court explained that “[u]nder Georgia law and

the standard articulated in Home Depot, allegations that a company knew of a

foreseeable risk to its data security systems are sufficient to establish the

existence of a plausible legal duty and survive a motion to dismiss.”108 The court

held that Arby’s was under a duty to safeguard its customers’ personal data due

to allegations that it knew about potential problems and failed to implement

reasonable security measures, knew about other highly-publicized data

breaches, and was aware that its parent company had suffered a significant

breach using the same computer system.109 The Arby’s court also distinguished

McConnell I, explaining that it was not “expressly inconsistent” with Home

Depot because Home Depot found a duty to protect personal information in the


             106
                           Id. (quoting Bradley Ctr., Inc. v. Wessner, 250 Ga. 199, 201 (1982)).
             107
                           Id. at *4.
             108
                           In re Arby’s Restaurant Grp. Inc. Litig., No. 1:17-cv-1035-AT, 2018
WL 2128441, at *5 (N.D. Ga. Mar. 5, 2018).
             109
                           Id. at *5.

T:\ORDERS\17\In re Equifax\financialinstitutionsmtdtwt.wpd   -27-
     Case 1:17-md-02800-TWT Document 711 Filed 05/03/19 Page 28 of 64




context of the defendant’s failure to implement reasonable security measures to

combat a foreseeable risk, while there were no such allegations in McConnell

I.110 The court also explained that the McConnell I court’s characterization of

Wessner as a narrow holding did not change its conclusion since McConnell I did

not change the general duty that arises from foreseeable criminal acts.111

             The parties’ interpretations of this caselaw diverge greatly. The

Defendants contend that McConnell III, the latest decision of all of these cases,

clarified this caselaw and affirmatively stated that there is no duty to safeguard

personal information.112 Thus, according to the Defendants, Home Depot and

Arby’s are no longer good law.113 The Plaintiffs, in turn, argue that due to the

factual differences between McConnell III, on the one hand, and Arby’s and

Home Depot, on the other hand, McConnell III does not conflict with these two

cases.114 According to the Plaintiffs, there were no allegations in McConnell III

that the state agency should have known that its employee would inadvertently

disclose this personal information. In contrast, Home Depot and Arby’s premised

their holdings on the detailed allegations that the data breaches were




             110
                           Id. at *6.
             111
                           Id. at *7.
             112
                           Defs.’ Mot. to Dismiss, at 29-30.
             113
                           Id.
             114
                           Pls.’ Br. in Opp’n to Defs.’ Mot. to Dismiss, at 26-27.

T:\ORDERS\17\In re Equifax\financialinstitutionsmtdtwt.wpd   -28-
     Case 1:17-md-02800-TWT Document 711 Filed 05/03/19 Page 29 of 64




foreseeable.115 Finally, the Plaintiffs argue that, despite the Defendants’

characterizations, they are not asking this Court to recognize a new duty under

Georgia law, but instead are asking it to apply traditional tort and negligence

principles to the facts of this case.116

             The Court concludes that, under the facts alleged in the Complaint, the

Defendants owed the Plaintiffs a duty of care to safeguard the Financial

Institution Card Issuers’ information in its custody. This duty of care arises

from the allegations that the Defendants knew of a foreseeable risk to the data

security systems of Equifax but failed to implement reasonable security

measures. McConnell III does not alter this conclusion. As the court in

McConnell I noted, a critical distinction between these cases is that the duty in

Home Depot arose from allegations that the defendant failed to implement

reasonable security measures in the face of a known security risk.117 Such

allegations did not exist in the McConnell line of cases.118 The McConnell III

court came to the same conclusion as the McConnell I court, and did nothing to

dispel this distinction made in McConnell III. Furthermore, given this mention

of Home Depot in McConnell I, and the court’s subsequent holding in Arby’s, the

McConnell III court’s silence on this issue suggests a tacit approval of this

             115
                           Id. at 14-15.
             116
                           Id. at 16.
             117
                           McConnell I, 337 Ga. App. at 461 n.4.
             118
                           Id.

T:\ORDERS\17\In re Equifax\financialinstitutionsmtdtwt.wpd   -29-
     Case 1:17-md-02800-TWT Document 711 Filed 05/03/19 Page 30 of 64




distinction. Thus, this Court reads McConnell III as holding that, in the absence

of a foreseeable risk, no general duty to safeguard personal information exists

under Georgia common law, the Georgia Personal Identity Protection Act, or the

Georgia Fair Business Practices Act. And, as this Court noted in Home Depot,

to hold otherwise would create perverse incentives for businesses who profit off

of the use of consumers’ personal data to turn a blind eye and ignore known

security risks.119

             The Defendants then argue that the Plaintiffs’ negligence claim fails

because “mere foreseeability” is not a basis, on its own, for imposing a duty of

care.120 Instead, according to the Defendants, foreseeability is just one factor to

consider when evaluating the existence of a legal duty.121 While it is true that

the mere foreseeability of harm is not sufficient on its own to establish a duty

of care, the Plaintiffs’ negligence claims rest on more than just foreseeability.

The Plaintiffs allege that the Defendants subjected them to an unreasonable

risk of foreseeable harm by collecting troves of valuable personal data and

failing to take reasonable security measures in the face of known risks. By

subjecting the Plaintiffs to this unreasonable risk of harm, the Defendants were

under a duty to take reasonable measures to protect this data from foreseeable



             119
                           See Home Depot, 2016 WL 2897520, at *4.
             120
                           Defs.’ Reply Br., at 11-12.
             121
                           Id. at 12.

T:\ORDERS\17\In re Equifax\financialinstitutionsmtdtwt.wpd   -30-
     Case 1:17-md-02800-TWT Document 711 Filed 05/03/19 Page 31 of 64




harms. The Defendants collected valuable information relating to the Financial

Institution Card Issuers’ payment cards, knew that this information was

valuable, and knew that serious security risks existed. Yet, according to the

Complaint, they failed to take reasonable actions to protect this valuable

information in their custody. The Court concludes that these allegations

adequately establish a claim for negligence under Georgia law.

             The Plaintiffs also argue that Equifax voluntarily assumed a duty to

handle their payment card data with reasonable care.122 Under Georgia law,

“one who undertakes to do an act or perform a service for another has the duty

to exercise care, and is liable for injury resulting from his failure to do so, even

though his undertaking is purely voluntary or even though it was completely

gratuitous, and he was not under any obligation to do such act or perform such

service, or there was no consideration for the promise or undertaking sufficient

to support an action ex contractu based thereon.”123 “Where one undertakes an

act which he has no duty to perform and another reasonably relies upon that

undertaking, the act must generally be performed with ordinary or reasonable

care.”124 According to the Plaintiffs, the Defendants voluntarily decided to collect

the Defendants’ personal information and payment card data, and voluntarily



             122
                           Pls.’ Br. in Opp’n to Defs.’ Mot. to Dismiss, at 34-35.
             123
                           Stelts v. Epperson, 201 Ga. App. 405, 406 (1991).
             124
                           Id.

T:\ORDERS\17\In re Equifax\financialinstitutionsmtdtwt.wpd   -31-
     Case 1:17-md-02800-TWT Document 711 Filed 05/03/19 Page 32 of 64




assumed “a duty to comply with applicable federal and state laws and protect

the PII it collected.”125 However, the Defendants did not voluntarily undertake

to perform a service for the Plaintiffs. Instead, the Defendants collected this

data as a part of their own business operations. This “Good Samaritan” principle

of liability does not apply, because Equifax did not negligently perform a

voluntary duty it assumed with regard to the Plaintiffs.126 Thus, the Defendants

did not voluntarily assume a legal duty of care toward the Plaintiffs.127

                           2. Causation

             Next, the Defendants assert that the Plaintiffs have failed to establish

causation. Specifically, the Defendants assert that the Plaintiffs’ harms were

caused by their customers’ concerns, and not by the Defendants.128 However, this

argument does not apply to the payment card claims asserted by the Financial

Institution Card Issuers. “[B]efore any negligence, even if proven, can be

             125
                           Pls.’ Br. in Opp’n to Defs.’ Mot. to Dismiss, at 34.
             126
                           See Cmty. Fed. Sav. & Loan Ass’n v. Foster Developers, Inc., 179
Ga. App. 861, 865 (1986) (“Thus, having taken the aegis of a ‘Good Samaritan,’
one is responsible for negligently performing the duties assumed.”).
             127
               The Defendants also contend that they did not breach a legal duty
of care toward the Plaintiffs by failing to disclose the Data Breach. See Defs.’
Mot. to Dismiss, at 34-35. In the Complaint, the Plaintiffs allege that the
Defendants owed them a common law duty to, among other things, “provid[e]
notification . . . of any breach in a timely manner so that appropriate action can
be taken to minimize or avoid losses.” Financial Institution Pls.’ Consolidated
Am. Compl. ¶ 281. The Plaintiffs fail to respond to this argument. Therefore, to
the extent that the Plaintiffs assert a negligence claim premised upon a legal
duty to notify them of the Data Breach, that claim is deemed abandoned.
             128
                           Defs.’ Mot. to Dismiss, at 35-36.

T:\ORDERS\17\In re Equifax\financialinstitutionsmtdtwt.wpd   -32-
     Case 1:17-md-02800-TWT Document 711 Filed 05/03/19 Page 33 of 64




actionable, that negligence must be the proximate cause of the injuries sued

upon.”129 “To establish proximate cause, a plaintiff must show a legally

attributable causal connection between the defendant's conduct and the alleged

injury.”130 The key question with regard to causation analysis is foreseeability.131

As discussed above, it was reasonably foreseeable to the Defendants that

financial institutions such as the card issuer Plaintiffs would need to incur costs

to cancel and reissue cards compromised in the data breach, costs to refund

fraudulent charges, costs to investigate fraudulent charges, costs for customer

fraud monitoring, and costs due to lost interest and transaction fees due to

reduced card usage, in the event of a breach of Equifax’s systems. Therefore,

under Georgia law, the Plaintiffs have adequately pleaded causation.

                           3. Damages

             Next, the Defendants contend that the Plaintiffs have failed to adequately

plead a legally cognizable injury.132 “It is well-established Georgia law that

before an action for a tort will lie, the plaintiff must show he sustained injury

or damage as a result of the negligent act or omission to act in some duty owed

to him.”133 The Defendants rely upon a recent Georgia Court of Appeals case,

             129
                           Anderson v. Barrow Cty., 256 Ga. App. 160, 163 (2002).
             130
                           Id.
             131
                           Byrd v. English, 117 Ga. 191 (1903).
             132
                           Defs.’ Mot. to Dismiss, at 39-41.
             133
                           Whitehead v. Cuffie, 185 Ga. App. 351, 353 (1987).

T:\ORDERS\17\In re Equifax\financialinstitutionsmtdtwt.wpd   -33-
     Case 1:17-md-02800-TWT Document 711 Filed 05/03/19 Page 34 of 64




Collins v. Athens Orthopedic Clinic. There, the defendant’s patients sued after

a cyberhacker stole their personal information from the defendant’s systems.134

The court concluded that the plaintiffs did not allege a legally cognizable

harm.135 It explained that:

             Plaintiffs allege that their information has been compromised and
             that they have spent time placing fraud or credit alerts on their
             accounts and “anticipate” spending more time on these activities.
             Plaintiffs claim damages, specifying only the cost of identity theft
             protection, credit monitoring, and credit freezes to be maintained
             “over the course of a lifetime.” While credit monitoring and other
             precautionary measures are undoubtedly prudent, we find that
             they are not recoverable damages on the facts before us because
             Plaintiffs seek only to recover for an increased risk of harm.136

Thus, according to the Defendants, the Plaintiffs’ claims must fail, since costs

associated with protecting the plaintiffs’ own personal information in Collins

failed to establish a sufficient injury.137

             However, Collins is distinguishable. There, the plaintiffs alleged only an

“increased risk of harm” associated with taking precautionary measures.138 The

mere risk of harm, and not the type of injuries alleged, led the court to conclude

that the plaintiffs’ allegations as to injuries failed. In contrast, the Financial

Institution Card Issuers here have not pleaded merely an increased risk of

             134
                           Collins v. Athens Orthopedic Clinic, 347 Ga. App. 13 (2018).
             135
                           Id. at 18.
             136
                           Id.
             137
                           Defs.’ Mot. to Dismiss, at 41.
             138
                           Collins, 347 Ga. App. at 18.

T:\ORDERS\17\In re Equifax\financialinstitutionsmtdtwt.wpd   -34-
     Case 1:17-md-02800-TWT Document 711 Filed 05/03/19 Page 35 of 64




harm. Instead, they have alleged that they have already incurred significant

costs in response to the Data Breach. The Court concludes that these allegations

are sufficient.

             Finally, the Defendants argue that the economic loss rule precludes the

Plaintiffs’ negligence claim. According to the Defendants, the Plaintiffs merely

allege economic losses, and not harm to person or property, resulting from the

Data Breach.139 “The ‘economic loss rule’ generally provides that a contracting

party who suffers purely economic losses must seek his remedy in contract and

not in tort.”140 In other words, “a plaintiff may not recover in tort for purely

economic damages arising from a breach of contract.”141 Where, however, “an

independent duty exists under the law, the economic loss rule does not bar a tort

claim because the claim is based on a recognized independent duty of care and

thus does not fall within the scope of the rule.”142 Here, the independent duty

exception would bar application of the economic loss rule. “It is well-established

that entities that collect sensitive, private data from consumers and store that




             139
                           Defs.’ Mot. to Dismiss, at 42.
             140
                           General Elec. Co. v. Lowe’s Home Centers, Inc., 279 Ga. 77, 78
(2005).
             141
                           Hanover Ins. Co. v. Hermosa Const. Grp., LLC, 57 F. Supp. 3d
1389, 1395 (N.D. Ga. 2014).
             142
                           Liberty Mut. Fire Ins. Co. v. Cagle’s, Inc., No. 1:10-cv-2158-TWT,
2010 WL 5288673, at *3 (N.D. Ga. Dec. 16, 2010).

T:\ORDERS\17\In re Equifax\financialinstitutionsmtdtwt.wpd   -35-
     Case 1:17-md-02800-TWT Document 711 Filed 05/03/19 Page 36 of 64




data on their networks have a duty to protect that information[.]”143 As

discussed above, the Defendants owed the Plaintiffs a duty of care to take

reasonable measures to safeguard their payment card data. Therefore, since an

independent duty existed, the economic loss rule does not apply.

             D. Negligence Per Se

             Next, the Defendants move to dismiss the Plaintiffs’ negligence per se

claim.144 In Count 2 of the Complaint, the Plaintiffs allege that Equifax violated

the Gramm-Leach-Bliley Act, Section 5 of the FTC Act, and similar state

statutes, by maintaining security programs and safeguards that “were not

appropriate to Equifax’s size and complexity” and by “mishandling consumer

data and not using reasonable measures to protect PII and by not complying

with applicable industry standards.”145 “Georgia law allows the adoption of a

statute or regulation as a standard of conduct so that its violation becomes

negligence per se.”146 In order to make a negligence per se claim, however, the

plaintiff must show that it is within the class of persons intended to be protected

by the statute and that the statute was meant to protect against the harm




             143
                           Brush v. Miami Beach Healthcare Grp. Ltd., 238 F. Supp. 3d 1359,
1365 (S.D. Fla. 2017).
             144
                           Defs.’ Mot. to Dismiss, at 34.
             145
                           Financial Institution Pls.’ Consolidated Am. Compl. ¶¶ 313, 318-19.
             146
                           Pulte Home v. Simerly, 322 Ga. App. 699, 705 (2013).

T:\ORDERS\17\In re Equifax\financialinstitutionsmtdtwt.wpd   -36-
     Case 1:17-md-02800-TWT Document 711 Filed 05/03/19 Page 37 of 64




suffered.147

                           1. GLBA

             The Defendants first argue that the Gramm-Leach-Bliley Act (the

“GLBA”) and its implementing regulations cannot provide a basis for a

negligence per se claim.148 The GLBA provides, in part, that “[i]t is the policy of

the Congress that each financial institution has an affirmative and continuing

obligation to respect the privacy of its customers and to protect the security and

confidentiality of those customers' nonpublic personal information.”149 In Wells

Fargo Bank, N.A. v. Jenkins, the Georgia Supreme Court concluded that the

GLBA could not form the basis of a negligence claim.150 The court noted that the

GLBA “certainly . . . expresses the goal that financial institutions respect the

privacy, security, and confidentiality of customers.”151 However, it explained that

“[w]hile this is a clear Congressional policy statement, it is just that. It does not

provide for certain duties or the performance of or refraining from any specific

acts on the part of financial institutions, nor does it articulate or imply a




             147
                           Amick v. BM & KM, Inc., 275 F. Supp. 2d 1378, 1382 (N.D. Ga.
2003).
             148
                           Defs.’ Mot. to Dismiss, at 44.
             149
                           15 U.S.C. § 6801(a).
             150
                           See Wells Fargo Bank, N.A. v. Jenkins, 293 Ga. 162, 164-65 (2013).
             151
                           Id. at 164.

T:\ORDERS\17\In re Equifax\financialinstitutionsmtdtwt.wpd   -37-
     Case 1:17-md-02800-TWT Document 711 Filed 05/03/19 Page 38 of 64




standard of conduct or care, ordinary or otherwise.”152 “Congress did not see fit

to impose such a duty under 15 U.S.C. § 6801(a) . . . .”153

             This Court agrees. The GLBA does not provide a specific standard of

conduct that is sufficient to give rise to a legal duty under Georgia law. The

cases that the Plaintiffs rely upon do not support an argument to the contrary.

In most of those cases, the issue of whether the GLBA imposes a legal duty of

care was not at issue, or they contain no discussion of the standard of conduct

that the GLBA actually imposes. Thus, the Court concludes that the Plaintiffs’

negligence per se claims must be dismissed to the extent that they are

predicated upon the GLBA.

             However, the Plaintiffs also allege that the Defendants breached a

statutory duty owed under the regulations implementing the GLBA.154 The

Plaintiffs argue that the failure to maintain reasonable data security measures

to protect consumer information violates the Safeguards Rule, which constitutes

a violation of the GLBA.155 The Safeguards Rule, 16 C.F.R. § 314, implements

the GLBA by setting forth “standards for developing, implementing, and

maintaining reasonable administrative, technical, and physical safeguards to


             152
                           Id.
             153
                           Id. at 165.
             154
                           See, e.g., Financial Institution Pls.’ Consolidated Am. Compl. ¶¶
314-15.
             155
                           Pls.’ Br. in Opp’n to Defs.’ Mot. to Dismiss, at 43-46.

T:\ORDERS\17\In re Equifax\financialinstitutionsmtdtwt.wpd   -38-
     Case 1:17-md-02800-TWT Document 711 Filed 05/03/19 Page 39 of 64




protect the security, confidentiality, and integrity of customer information.”156

The Defendants contend that the Safeguards Rule, like the GLBA itself, cannot

serve as the basis for a statutory duty because it merely provides general

requirements for data security, and does not provide an ascertainable standard

of conduct.157 In Jenkins, the Georgia Supreme Court, in rejecting a statutory

duty under the GLBA, noted that “[t]here is no finding by the Court of Appeals

of a violation of any regulation, directive, or standard authorized by 15 U.S.C.

§ 6801(b), to support Jenkins's claim of the Bank's negligence.”158 It noted that

“Jenkins points to certain provisions of the Code of Federal Regulations in

support of the finding of a duty under 15 U.S.C. § 6801(a), specifically 16 C.F.R.

§ 314.1; however, the regulation was not part of the Court of Appeals analysis

or its finding of duty under the GLBA. Furthermore, 16 C.F.R. § 314.1(a)

expressly implements only sections 501 and 505(b)(2) of the GLBA and applies

to those financial institutions over which the Federal Trade Commission has

jurisdiction.”159

             However, unlike the GLBA itself, the Court concludes that the Safeguards

Rule provides an ascertainable standard of conduct permitting it to serve as the

basis for a negligence per se claim. In Jenkins, the Georgia Supreme Court

             156
                           16 C.F.R. § 314.1(a).
             157
                           Defs.’ Mot. to Dismiss, at 44-46.
             158
                           Wells Fargo Bank, N.A. v. Jenkins, 293 Ga. 162, 165 (2013).
             159
                           Id. at 165 n.3.

T:\ORDERS\17\In re Equifax\financialinstitutionsmtdtwt.wpd   -39-
     Case 1:17-md-02800-TWT Document 711 Filed 05/03/19 Page 40 of 64




rejected such a claim under the GLBA because it did “not provide for certain

duties or the performance of or refraining from any specific acts on the part of

financial institutions, nor does it articulate or imply a standard of conduct or

care, ordinary or otherwise.”160 In contrast to the GLBA, the Safeguards Rule

provides for certain duties that financial institutions must perform, and

provides an ascertainable standard of conduct. For example, it provides that

financial institutions should “[d]esignate an employee or employees to

coordinate your information security program.”161 It further requires these

institutions to “[i]dentify reasonably foreseeable internal and external risks to

the security, confidentiality, and integrity of customer information that could

result in the unauthorized disclosure, misuse, alteration, destruction or other

compromise of such information, and assess the sufficiency of any safeguards in

place to control these risks.”162 It explains that such a risk assessment should

include consideration of “[e]mployee training and management,” “[i]nformation

systems, including network and software design, as well as information

processing, storage, transmission and disposal,” and “[d]etecting, preventing and

responding to attacks, intrusions, or other systems failures.”163 The Court finds

that these provisions go beyond a mere policy statement and provide a specific

             160
                           Id. at 164.
             161
                           16 C.F.R. § 314.4(a).
             162
                           16 C.F.R. § 314.4(b).
             163
                           16 C.F.R. § 314.4(b)(1)-(3).

T:\ORDERS\17\In re Equifax\financialinstitutionsmtdtwt.wpd   -40-
     Case 1:17-md-02800-TWT Document 711 Filed 05/03/19 Page 41 of 64




standard of conduct.164

             The Defendants then contend that the Plaintiffs do not provide any

allegations that the Defendants breached this standard of conduct.165 However,

the Court concludes that the Plaintiffs’ allegations are sufficient. The Plaintiffs

allege that the Defendants breached their duty under the Safeguards Rule

because their data security systems “were not adequate to: identify reasonably

foreseeable internal and external risks, assess the sufficiency of safeguards in

place to control for these risks, or to detect, prevent, or respond to a data

breach.”166 They further allege that “Equifax’s security program and safeguards

were inadequate to evaluate and adjust to events that would have a material

impact on Equifax’s information security program, such as the numerous prior

data breaches that other retailers and Equifax itself had experienced and the

notification to Equifax that an identified vulnerability in a software program it

utilized would make Equifax particularly susceptible to a data breach.”167 These

             164
              The Court acknowledges that the cases cited by the Plaintiffs do
not support this conclusion. In those cases, whether the regulations could serve
as the basis for a statutory duty were not at issue. See, e.g., Owens v. Dixie
Motor Co., No. 5:12-CV-389-FL, 2014 WL 12703392, at *14 (E.D.N.C. Mar. 31,
2014) (concluding that a showing of severe emotional distress is not necessary
for a negligence per se claim). However, the Defendants also do not point to any
cases to the contrary. Based upon a reading of the regulations at issue, and
Georgia caselaw pertaining to negligence per se, the Court concludes that these
regulations under the GLBA can provide a statutory duty.
             165
                           Defs.’ Mot. to Dismiss, at 46.
             166
                           Financial Institution Pls.’ Consolidated Am. Compl. ¶ 313.
             167
                           Id.

T:\ORDERS\17\In re Equifax\financialinstitutionsmtdtwt.wpd   -41-
     Case 1:17-md-02800-TWT Document 711 Filed 05/03/19 Page 42 of 64




allegations are sufficient to avoid dismissal.

                           2. FTC Act

             The Defendants then argue that the FTC Act fails to impose a duty with

specificity upon the Defendants. Here, the Plaintiffs allege that the Defendants

violated Section 5 of the FTC Act. The Defendants argue that Section 5 cannot

form the basis of a negligence per se claim. The Complaint adequately pleads a

violation of Section 5 of the FTC Act, that the Plaintiffs are within the class of

persons intended to be protected by the statute, and that the harm suffered is

the kind the statute meant to protect. Additionally, one Georgia case and one

case applying Georgia law both suggest that the FTC Act can serve as the basis

of a negligence per se claim.168 The Defendants’ Motion to Dismiss the

negligence per se claim should be denied.

             The Defendants, acknowledging that this Court has allowed negligence

per se claims under Section 5 of the FTC Act to proceed in Arby’s and Home

Depot, argue that this case’s distinct factual circumstances, and the Eleventh

Circuit’s recent ruling in LabMD, Inc. v. Federal Trade Commission, justify

departing from the reasoning of those prior cases.169 This case, like those prior

cases, asks whether Section 5 imposes a legal duty to safeguard personally



             Bans Pasta, LLC v. Mirko Franchising, LLC, No.
             168

7:13-cv-00360-JCT, 2014 WL 637762, at *13-14 (W.D. Va. Feb. 12, 2014)
(applying Georgia law); Legacy Acad., Inc. v. Mamilove, LLC, 328 Ga. App. 775,
790 (2014), aff'd in part and rev'd in part on other grounds, 297 Ga. 15 (2015).
             169
                           Defs.’ Mot. to Dismiss, at 36 n.10.

T:\ORDERS\17\In re Equifax\financialinstitutionsmtdtwt.wpd   -42-
     Case 1:17-md-02800-TWT Document 711 Filed 05/03/19 Page 43 of 64




identifiable information in a business’s custody.

             Second, the Defendants argue that LabMD should lead this Court to a

different conclusion. However, that was a direct enforcement action in which the

court vacated the FTC's order because the order was too vague to be enforced.

It did not hold that inadequate data security cannot be regulated under Section

5. There, the Eleventh Circuit noted that “standards of unfairness” must be

found “in ‘clear and well-established’ policies that are expressed in the

Constitution, statutes, or the common law.”170 The court explained that the FTC

in that case did “not explicitly cite the source of the standard of unfairness” it

used in holding that LabMD’s failure to implement a reasonable data security

program was an unfair act or practice, but concluded that it was “apparent” that

“the source is the common law of negligence.” However, the Defendants misread

LabMD. There, the court merely stated that the FTC, in issuing standards of

fairness, must provide the sources of such standards it enforces, and assumed

in that case that the common law was the source.171 Instead, plaintiffs can rely

upon Section 5 as it has been defined by the FTC, and rely upon those

definitions.172 Thus, the Court finds this argument unpersuasive.

             The Defendants also argue that this claim fails because there is no


             170
                           LabMD, Inc. v. Fed. Trade Comm’n, 894 F.3d 1221, 1231 (11th Cir.
2018).
             171
                           Id.
             172
                           Id. at 1232.

T:\ORDERS\17\In re Equifax\financialinstitutionsmtdtwt.wpd   -43-
     Case 1:17-md-02800-TWT Document 711 Filed 05/03/19 Page 44 of 64




private cause of action under the FTC Act.173 However, the Court finds this

argument unpersuasive. The Defendants conflate private rights of action with

negligence per se. Under Georgia law, a statute can serve as the basis of a

negligence per se claim even if it does itself provide a private right of action.174

These statues “merely provide the source of duty that is owed, but do not govern

the right of action available or the course of the proceedings.”175 Therefore,

Section 5 of the FTC Act can provide a statutory duty for a negligence per se

claim, even if the underlying statute does not itself provide a private right of

action.

             Next, the Defendants argue that the Plaintiffs have not sufficiently

alleged injury or proximate causation. Under Georgia law, negligence per se is

“not liability per se.”176 Even if negligence per se is shown, a plaintiff must still

prove proximate causation and actual damage to recover.177 As discussed above,

the Court concludes that the Plaintiffs have sufficiently alleged both a legally

cognizable injury and proximate causation. Therefore, this argument is

             173
                           Defs.’ Mot. to Dismiss, at 47-48.
             174
                           Pulte Home v. Simerly, 322 Ga. App. 699, 706-07 (2013) (“Pulte has
not cited authority, nor can we find any, that a plaintiff, who pursues a
negligence per se action based on violations of the CWA or state statutes
implementing the CWA, is subject to the CWA's requirements regarding private
citizen lawsuits.”).
             175
                           Id. at 706.
             176
                           Hite v. Anderson, 284 Ga. App. 156, 158 (2007).
             177
                           Id.

T:\ORDERS\17\In re Equifax\financialinstitutionsmtdtwt.wpd   -44-
     Case 1:17-md-02800-TWT Document 711 Filed 05/03/19 Page 45 of 64




unavailing.

             E. Negligent Misrepresentation

             Next, the Defendants contend that the Plaintiffs fail to sufficiently plead

a claim for negligent misrepresentation.178 The essential elements of a negligent

misrepresentation claim under Georgia law are “(1) the defendant's negligent

supply of false information to foreseeable persons, known or unknown; (2) such

persons' reasonable reliance upon that false information; and (3) economic injury

proximately resulting from such reliance.”179

             The Defendants first contend that the Plaintiffs fail to plead their

negligent misrepresentation claim with the requisite specificity.180 However, the

heightened pleading standards of Rule 9(b) do not apply to claims of negligent

misrepresentation.181 But, even if Rule 9(b) were to apply, the Plaintiffs’

allegations would likely suffice. The Plaintiffs have alleged the specific

misrepresentations that the Defendants made, which Defendants made them,

how such representations were false, and why the Defendants knew or should




             178
                           Defs.’ Mot. to Dismiss, at 49.
             179
                           Hardaway Co. v. Parsons, Brinckerhoff, Quade & Douglas, Inc., 267
Ga. 424, 426 (1997).
             180
                           Defs.’ Mot. to Dismiss, at 49.
             181
                           See Higgins v. Bank of America, N.A., 115CV01119ELRJFK, 2015
WL 12086083, at *4 (N.D. Ga. Sept. 22, 2015) (“[T]he particularity requirements
for pleading fraud are not applicable to Plaintiff's negligent misrepresentation
claim.”).

T:\ORDERS\17\In re Equifax\financialinstitutionsmtdtwt.wpd   -45-
     Case 1:17-md-02800-TWT Document 711 Filed 05/03/19 Page 46 of 64




have known that those statements were false.182 Such allegations are sufficient.

Furthermore, the Plaintiffs also allege that the Defendants knew the Plaintiffs

would rely upon such representations, due to the importance of maintaining

such cybersecurity.183 These allegations are sufficient to state a claim for

negligent misrepresentation under Georgia law.

             The Defendants also argue the Plaintiffs have failed to allege that the

purported misrepresentations caused them any injury.184 To successfully plead

a claim for negligent misrepresentation under Georgia law, a plaintiff must

allege that economic injury proximately resulted from reliance upon the

defendant’s misrepresentations.185 The Plaintiffs’ allegations satisfy this

requirement. In the Complaint, the Plaintiffs allege that financial institutions

would not provide sensitive data to Equifax if they did not believe that it

maintained strict data security standards.186 The Plaintiffs further allege that

they relied upon the Defendants’ misrepresentations as to the manner in which

Equifax stored this data, and that due to this reliance, they suffered injuries as




             182
                           See, e.g., Financial Institution Pls.’ Consolidated Am. Compl. ¶¶
151-64.
             183
                           Id. ¶¶ 126, 134-36.
             184
                           Defs.’ Mot. to Dismiss, at 51.
             185
                           Greenwald v. Odom, 314 Ga. App. 46, 52 (2012).
             186
                           Financial Institution Pls.’ Consolidated Am. Compl. ¶ 333.

T:\ORDERS\17\In re Equifax\financialinstitutionsmtdtwt.wpd   -46-
     Case 1:17-md-02800-TWT Document 711 Filed 05/03/19 Page 47 of 64




a result of the compromise of the payment card data entrusted to Equifax.187

These allegations are sufficient to establish a claim for negligent

misrepresentation at this stage of the proceedings.

             F. Georgia Fair Business Practices Act

             Next, the Defendants move to dismiss the Plaintiffs’ claims under the

Georgia Fair Business Practices Act. The Georgia Fair Business Practices Act

prohibits, generally, “unfair or deceptive acts or practices in the conduct of

consumer transactions and consumer acts or practices in trade or commerce.”188

In Count 4 of the Complaint, the Plaintiffs allege that the Defendants violated

multiple provisions of the Georgia Fair Business Practices Act, including

O.C.G.A. §§ 10-1-393(a), 10-1-393(b)(5), 10-1-393(b)(7), 10-1-393(b)(9).189 The

Defendants make multiple arguments in favor of dismissal.

             The Defendants first argue that the Georgia Fair Business Practices Act

does not require the safeguarding of personally identifiable information.190

According to the Defendants, McConnell III would have been decided differently

if the Georgia Fair Business Practices Act contained such a requirement.191 In

McConnell III, the court concluded that part of the Georgia Fair Business

             187
                           Id. ¶¶ 134-36, 336-337.
             188
                           O.C.G.A. § 10-1-393(a).
             189
                           Financial Institution Pls.’ Consolidated Am. Compl. ¶¶ 339-59.
             190
                           Defs.’ Mot. to Dismiss, at 38-39.
             191
                           Id. at 38.

T:\ORDERS\17\In re Equifax\financialinstitutionsmtdtwt.wpd   -47-
     Case 1:17-md-02800-TWT Document 711 Filed 05/03/19 Page 48 of 64




Practices Act, O.C.G.A. § 10-1-393.8, “can not serve as the source of such a

general duty to safeguard and protect the personal information of another.”192

That provision prohibits “intentionally communicating a person’s social security

number.”193 The court rejected the plaintiff’s claim, noting that he had alleged

that the defendant negligently disseminated his social security number.194 The

Court agrees.

             The Plaintiffs make multiple arguments in response. However, the Court

finds these arguments unpersuasive. First, the Plaintiffs contend that

McConnell III only stands for the proposition that the Georgia Fair Business

Practices Act is not the basis of a general tort duty. However, McConnell III’s

holding was broader than that. In McConnell III, the court, after examining

parts of the Georgia Fair Business Practices Act, along with the Georgia

Personal Identity Protection Act, concluded that there is no statutory basis for

a duty to safeguard personal information in Georgia.195 It further explained that

the Georgia legislature has not acted to establish a standard of conduct to

protect the security of personal information, unlike other jurisdictions with data




             192
                           McConnell v. Dep’t of Labor (McConnell III), 345 Ga. App. 669, 678
(2018).
             193
                           Id. (emphasis omitted).
             194
                           Id.
             195
                           McConnell III, 345 Ga. App. 669, 677-79.

T:\ORDERS\17\In re Equifax\financialinstitutionsmtdtwt.wpd   -48-
     Case 1:17-md-02800-TWT Document 711 Filed 05/03/19 Page 49 of 64




protection and data breach laws.196 Even though McConnell III examined the

Georgia Fair Business Practices Act in the context of its provisions dealing with

Social Security numbers specifically, it concluded that the entire Act, along with

the rest of Georgia statutory law, did not require the safeguarding of personal

information. Therefore, the Court concludes that the Georgia Fair Business

Practices Act does not require businesses to safeguard personally identifiable

information.

             G. Foreign State Fraud and Consumer Protection Statutes

             Next, the Defendants move to dismiss the Plaintiffs’ claims under foreign

state business fraud and consumer protection statutes. First, the Defendants

contend that the deceptive trade practice laws of foreign states cannot be

applied to conduct that took place in Georgia.197 The Defendants argue that

these state statutes do not extend to conduct that occurred in Georgia. In

support of this proposition, they cite authority from eight of these states.

However, that authority merely states that the statutes apply in those specific

states. These cases also stand for the general proposition that there are limits

to the sovereignty of each state, and that there are limits to the reach of those

states’ laws. They do not, however, stand for the proposition that the laws of

these states only extend to conduct that takes place within the states, or that



             196
                           Id. at 679.
             197
                           Defs.’ Mot. to Dismiss, at 54-55.

T:\ORDERS\17\In re Equifax\financialinstitutionsmtdtwt.wpd   -49-
     Case 1:17-md-02800-TWT Document 711 Filed 05/03/19 Page 50 of 64




the specific consumer protection statutes asserted by the Plaintiffs only extend

to conduct taking place within the states. They do not stand for the proposition

that the statutes only apply to conduct that takes place within those states. The

Plaintiffs, who allege that they were harmed in each of these respective states,

have adequately stated claims under these state statutes.198

             Second, the Defendants argue that these foreign states lack authority

under the Constitution to govern conduct occurring in Georgia.199 The

Defendants cite State Farm Mutual Automobile Insurance Company v.

Campbell.200 In State Farm, the Supreme Court imposed extraterritorial

limitations on punitive damages awards.201 However, the Supreme Court did not

hold that states are powerless to regulate out-of-state conduct. Instead, in State

Farm, the Court held that, in the context of punitive damages, “lawful out-of-

state conduct may not be used to punish a defendant” and “unlawful acts

committed out of state to other persons may not be used to punish a

defendant.”202 State Farm does not stand for the proposition that, because all of

             198
                           See, e.g., McKinnon v. Dollar Thrifty Auto. Grp., Inc., No. 12-4457
SC, 2013 WL 791457, at *5 (N.D. Cal. Mar. 4, 2013) (“California residents can
bring claims against out-of-state defendants if their injuries occurred in
California.”).
             199
                           Defs.’ Mot. to Dismiss, at 54.
             200
                           State Farm Mut. Auto. Ins. Co. v. Campbell, 538 U.S. 408 (2003).
             201
                           Id. at 421-22.
             202
                           Crouch v. Teledyne Cont’l Motors, Inc., CIV.A. No. 10-00072-KD-N,
2011 WL 1539854, at *4 (S.D. Ala. Apr. 21, 2011).

T:\ORDERS\17\In re Equifax\financialinstitutionsmtdtwt.wpd   -50-
     Case 1:17-md-02800-TWT Document 711 Filed 05/03/19 Page 51 of 64




a defendant’s conduct occurred outside of a state, that state cannot enforce its

laws against that defendant.203 Out-of-state conduct that results in injuries

inside of a state “does not constitute lawful out-of-state conduct or conduct

related to other persons.”204 The Defendants also stress that most of the

Plaintiffs did not have a direct commercial relationship with Equifax, that

Equifax stored its data entirely on computers located in Georgia that were

serviced by employees in Georgia, and that the Defendants’ acts and omissions

occurred only in Georgia.205 However, even assuming this is true, the Plaintiffs

have alleged that these acts that occurred in Georgia resulted in injuries in

other states. These out-of-state injuries fall within the ambit of many of these

foreign state statutes.206 Therefore, this argument is unavailing.

             The Defendants also cite Healy v. Beer Institute, Inc.207 There, the

Supreme Court concluded that, under the Dormant Commerce Clause, “a statute

that directly controls commerce occurring wholly outside the boundaries of a



             Id. (“Neither State Farm nor Sand Hill supports TCM's conclusion
             203

that because all of its ‘conduct’ occurred outside of Kentucky, punitive damages
may not be awarded against it.”).
             204
                           Id.
             205
                           Defs.’ Mot. to Dismiss, at 55.

              See Hendricks v. Ford Motor Co., 4:12CV71, 2012 WL 4478308, at
             206

*4 (E.D. Tex. Sept. 27, 2012) (“In Campbell, however, fundamental to the
Supreme Court’s decision was that fact that the out-of-state conduct bore no
relation to the plaintiff’s harm.”).
             207
                           Healy v. Beer Inst., Inc., 491 U.S. 324 (1989).

T:\ORDERS\17\In re Equifax\financialinstitutionsmtdtwt.wpd   -51-
     Case 1:17-md-02800-TWT Document 711 Filed 05/03/19 Page 52 of 64




State exceeds the inherent limits of the enacting State's authority and is invalid

regardless of whether the statute's extraterritorial reach was intended by the

legislature.”208 However, the central point of this rule is that “a State may not

adopt legislation that has the practical effect of establishing a scale of prices for

use in other states.”209 The Court explained that “States may not deprive

businesses and consumers in other States of whatever competitive advantages

they may possess based on the conditions of the local market.”210 Unlike the

statutes at issue in Healy and most Dormant Commerce Clause cases, the

statutes here do not involve “economic protectionism” and do not discriminate

against out-of-state commerce. Thus, this limitation does not apply to the

statutes here.

             The Defendants then argue that, even if a harmful effect was felt outside

of Georgia, that effect was the direct and proximate result of an unknown third

party’s act, not Equifax’s act.211 However, as explained above, Equifax can be

held liable, despite the intervening act of the criminal hackers, due to their

failure to properly protect the sensitive data in Equifax’s custody. Furthermore,

the Defendants have not cited any authority for the proposition that they cannot

be held liable under any of these state statutes due to the acts of the criminal

             208
                           Id. at 336.
             209
                           Id. (internal quotations omitted).
             210
                           Id. at 339 (internal quotations omitted).
             211
                           Defs.’ Mot. to Dismiss, at 56.

T:\ORDERS\17\In re Equifax\financialinstitutionsmtdtwt.wpd   -52-
     Case 1:17-md-02800-TWT Document 711 Filed 05/03/19 Page 53 of 64




third parties. Therefore, this argument is unpersuasive.

             Second, the Defendants contend that the Plaintiffs have not adequately

pleaded claims under these state statutes.212 The Defendants contend that the

Plaintiffs have failed to adequately plead fraud.213 However, as the Plaintiffs

correctly point out, many of the statutes under which they assert claims do not

require the elements of fraud. “[C]onsumer protection claims are not claims of

fraud, even if there is a deceptive dimension to them.”214 First, with regard to

the Plaintiffs’ state law claims for “unfair practices,” the Defendants have failed

to demonstrate that such claims contain the elements of fraud as essential

elements.215 Instead, most of these statutes require a showing that a defendant

acted “unfairly,” “immorally,” with “reprehensible conduct,” and so on.216 The

Defendants do not explain how the Plaintiffs fail to meet the elements of these

statutes.

             The Plaintiffs also argue that their claims for “deceptive acts” under these

statutes also do not require a showing of the elements of fraud.217 The Court



             212
                           Defs.’ Mot. to Dismiss, at 57.
             213
                           Id.
             214
                           Consumer Fin. Protection Bureau v. RD Legal Funding, LLC, 332
F. Supp. 3d 729, 768 (S.D.N.Y. 2018) (internal quotations omitted).
             215
                           See [Doc. 471-1].
             216
                           Id.
             217
                           Pls.’ Br. in Opp’n to Defs.’ Mot. to Dismiss, at 57.

T:\ORDERS\17\In re Equifax\financialinstitutionsmtdtwt.wpd   -53-
     Case 1:17-md-02800-TWT Document 711 Filed 05/03/19 Page 54 of 64




agrees that the Plaintiffs are not required to plead fraud with particularity with

regard to the state statutes.218 Rule 9(b) requires a complaint to “state with

particularity the circumstances constituting fraud.”219 “A complaint satisfies

Rule 9(b) if it sets forth precisely what statements or omissions were made in

what documents or oral representations, who made the statements, the time and

place of the statements, the content of the statements and manner in which they

misled the plaintiff, and what benefit the defendant gained as a consequence of

the fraud.”220 According to the Defendants, the Plaintiffs have alleged claims

under many state laws that are subject to these heightened pleading standards,

including their claims for deceptive trade practices.221

             However, the Court concludes that the Plaintiffs’ unfair and deceptive

trade practices claims are not subject to Rule 9(b)’s heightened pleading

standards. Claims are only subject to these heightened pleading standards if

they “sound in fraud.”222 “A claim ‘sounds in fraud’ when a plaintiff alleges ‘a

unified course of fraudulent conduct and rel[ies] entirely on that course of



             218
                           Id. at 56-59.
             219
                           FED. R. CIV. P. 9(b).

            In re Theragenics Corp. Sec. Litig., 105 F. Supp. 2d 1342, 1348
             220

(N.D. Ga. 2000) (citing Brooks v. Blue Cross and Blue Shield of Fla., Inc., 116
F.3d 1364, 1371 (11th Cir. 1997)).
             221
                           Defs.’ Mot. to Dismiss, at 57.
             222
                           See In re AFC Enters., Inc. Sec. Litig., 348 F. Supp. 2d 1363, 1376
(N.D. Ga. 2004).

T:\ORDERS\17\In re Equifax\financialinstitutionsmtdtwt.wpd   -54-
     Case 1:17-md-02800-TWT Document 711 Filed 05/03/19 Page 55 of 64




conduct as the basis of [that] claim.’”223 In Federal Trade Commission v.

Hornbeam Special Situations, LLC, the court considered whether Rule 9(b)

applied to claims under § 45(a) of the FTC Act.224 The court noted that, “to sound

in fraud,” it is not enough that a claim be “near enough to fraud, or fraud-like”

for Rule 9(b) to apply.225 In contrast, to sound in fraud, the elements of the claim

must be similar to that of common law fraud, requiring, among other things,

proof of scienter, reliance, and injury.226

             Here, the Defendants have failed to show that statutes sound in fraud.

They have not shown that the elements of these statutes are similar to the

elements of a common law fraud, and they have not shown that the Plaintiffs’

theory of recovery rests upon a unified course of fraudulent conduct. Therefore,

the Court concludes that the heightened pleading standards of Rule 9(b) do not

apply to these particular state statutes.

             Next, the Defendants contend that the Plaintiffs have not adequately

pleaded scienter and injury.227 With regard to scienter, the Defendants contend




           Burgess v. Religious Tech. Ctr., Inc., CIV.A No. 1:13-cv-02217-SCJ,
             223

2014 WL 11281382, at *6 (N.D. Ga. Feb. 19, 2014).
             224
                           Fed. Trade Comm’n v. Hornbeam Special Situations, LLC, 308 F.
Supp. 3d 1280, 1286-87 (N.D. Ga. 2018).
             225
                           Id. at 1287.
             226
                           Id.
             227
                           Defs.’ Mot. to Dismiss, at 58-59.

T:\ORDERS\17\In re Equifax\financialinstitutionsmtdtwt.wpd   -55-
     Case 1:17-md-02800-TWT Document 711 Filed 05/03/19 Page 56 of 64




that the Plaintiffs have only alleged conclusory legal conclusions.228 First, the

Defendants have failed to explain which claims the Plaintiffs fail to adequately

allege scienter. Second, even assuming scienter is a necessary element of these

state statutes, the Plaintiffs have made sufficient allegations. In the Complaint,

the Plaintiffs allege that Equifax knew that its data security measures were

insufficient, that it knew of widely-publicized data breaches at similar

companies, that it knew that it had deprioritized cybersecurity, and that it knew

that the data in its custody was a valuable target.229 These allegations

adequately establish scienter.

             Next, the Defendants argue that the Plaintiffs have not adequately

alleged injury under these state statutes.230 However, as discussed above with

regard to both standing and negligence, the Plaintiffs have alleged legally

cognizable harms. The Defendants also contend that the Plaintiffs must assert

injuries that are “ascertainable” and “monetary.”231 The Defendants cite one case

for this proposition. However, the Court concludes that the Financial Institution

Card Issuers have alleged injuries that are ascertainable and monetary. These

Plaintiffs assert that they incurred costs in responding to the compromise of


             228
                           Id.
             229
                           See Financial Institution Pls.’ Consolidated Am. Compl. ¶¶ 124-36,
137-49, 150-61.
             230
                           Defs.’ Mot. to Dismiss, at 59-60.
             231
                           Id.

T:\ORDERS\17\In re Equifax\financialinstitutionsmtdtwt.wpd   -56-
     Case 1:17-md-02800-TWT Document 711 Filed 05/03/19 Page 57 of 64




their payment card data, including cancelling and reissuing these payment

cards. These alleged injuries are monetary and easily ascertainable.

             Then, the Defendants argue that the Plaintiffs assert claims under

statutes that only provide equitable relief.232 According to the Defendants, the

Plaintiffs seek monetary damages under Minnesota and Nebraska statutes that

only provide for equitable relief.233 The Plaintiffs concede that they are not

seeking monetary damages under these statutes, but instead are requesting all

monetary and non-monetary relief allowed by law, including attorneys’ fees.234

Therefore, the Court concludes that the Plaintiffs cannot seek monetary

damages under these statutes.

             Next, the Defendants contend that the Plaintiffs assert claims under state

statutes that can only be enforced in connection with consumer transactions,

and that these claims must fail because the Plaintiffs have not alleged that the

Defendants’ allegedly unfair or deceptive conduct was done in the context of a

consumer transaction.235 However, these statutes define “consumers” to include

businesses and corporate entities, along with individual consumers.236 And,

many of these statutes also allow for recovery when the unfair or deceptive

             232
                           Defs.’ Mot. to Dismiss, at 60.
             233
                           See Minn. Stat. § 325D.45(1); Neb. Rev. Stat. § 87-303.
             234
                           Pls.’ Br. in Opp’n to Defs.’ Mot. to Dismiss, at 62.
             235
                           Defs.’ Mot. to Dismiss, at 60.
             236
                           See Pls.’ Br. in Opp’n to Defs.’ Mot. to Dismiss, Ex. A-3 [Doc. 471-4].

T:\ORDERS\17\In re Equifax\financialinstitutionsmtdtwt.wpd   -57-
     Case 1:17-md-02800-TWT Document 711 Filed 05/03/19 Page 58 of 64




conduct affected the marketplace as a whole.237 The Financial Institution Card

Issuers constitute “consumers” within the meaning of these statutes because

they consumed Equifax’s services. Additionally, the Defendants’ purportedly

unfair or deceptive conduct affected the entire credit reporting marketplace and

resulted in injuries to the Financial Institution Card Issuers, which falls within

the scope of many of these statutes. Therefore, claims under these statutes

should not be dismissed.

             Next, the Defendants argue that the Plaintiffs’ claims under the

Massachusetts Consumer Protection Act should be dismissed because only the

Massachusetts Attorney General may bring such actions.238 However, the text

of this statute provides that it is privately enforceable.239 The Defendants cite

Chapter 93H of the Massachusetts General Laws in support of this argument.

However, Chapter 93H is a separate statutory scheme regarding security


             237
                           Id.
             238
                           Defs.’ Mot. to Dismiss, at 51.

             See MASS. GEN. LAWS. ch. 93A § 11 (“Any person who engages in
             239

the conduct of any trade or commerce and who suffers any loss of money or
property, real or personal, as a result of the use or employment by another
person who engages in any trade or commerce of an unfair method of
competition or an unfair or deceptive act or practice declared unlawful by
section two or by any rule or regulation issued under paragraph (c) of section
two may, as hereinafter provided, bring an action in the superior court . . . .”).
The Defendants cite Section 4 of this Chapter, which merely provides that the
Massachusetts Attorney General may bring an enforcement action under this
statute. See MASS. GEN. LAWS. ch. 93A § 4. This does not preclude private
enforcement of the statute, especially given the explicit statutory text providing
for such private rights of action.

T:\ORDERS\17\In re Equifax\financialinstitutionsmtdtwt.wpd   -58-
     Case 1:17-md-02800-TWT Document 711 Filed 05/03/19 Page 59 of 64




breaches and the safeguard of personal information.240 This statute is arguably

only enforceable by the Massachusetts Attorney General.241 Nonetheless, that

is irrelevant, since the Plaintiffs assert a claim under Chapter 93A, the

Massachusetts Consumer Protection Act. Therefore, the Court finds this

argument unpersuasive. Therefore, this argument lacks merit. The Defendants

then contend that the Plaintiffs’ claim under the Minnesota Plastic Card Act

fails.242 According to the Defendants, this statute only applies to three types of

payment card data – CVV codes, PIN numbers, and magnetic strip data.243 The

Defendants contend that the Plaintiff asserting this claim, Firefly Credit Union,

fails to allege that the Defendants improperly maintained this data.244 However,

the Court concludes that Firefly has made specific allegations. In the Complaint,

Firefly alleges that Equifax retained payment card data, including the card

security code, PIN number, and magnetic strip data, longer than allowed by the

statute.245 The Court finds these allegations sufficient.246


             240
                           See MASS. GEN. LAWS. ch. 93H § 2.
             241
                           See MASS. GEN. LAWS. ch. 93A § 6.
             242
                           Defs.’ Mot. to Dismiss, at 61.
             243
                           Id.
             244
                           Id.
             245
                           Financial Institution Pls.’ Consolidated Am. Compl. ¶ 495.
             246
                           See Minn. Stat. § 325E.64(2) (“No person or entity conducting
business in Minnesota that accepts an access device in connection with a
transaction shall retain the card security code data, the PIN verification code

T:\ORDERS\17\In re Equifax\financialinstitutionsmtdtwt.wpd   -59-
     Case 1:17-md-02800-TWT Document 711 Filed 05/03/19 Page 60 of 64




             H. Payment Card Data

             Next, the Defendants contend that the Plaintiffs fail to sufficiently plead

claims with regard to payment card data.247 The Defendants rely primarily upon

a recent case from the Seventh Circuit, Community Bank of Trenton v. Schnuck

Markets, Inc. In Schnuck, financial institutions brought suit after a data breach

at a grocery store chain resulted in the theft of the data of 2.4 million payment

cards.248 The plaintiffs sued the grocery store, contending that its failure to

prevent the data breach, along with its response to the breach, resulted in their

injury. The Seventh Circuit ultimately concluded that Illinois and Missouri tort

law did not offer “a remedy to card-holders’ banks against a retail merchant who

suffered a data breach.”249 The court concluded that the economic-loss doctrine

precluded tort liabilities for “purely economic losses inflicted by one business on

another where those businesses have already ordered their duties, rights, and

remedies by contract.”250 And, despite the fact that the plaintiffs had no direct

contractual relationship with the defendant, the court nonetheless concluded


number, or the full contents of any track of magnetic stripe data, subsequent to
the authorization of the transaction or in the case of a PIN debit transaction,
subsequent to 48 hours after authorization of the transaction.”).

             247
                           Defs.’ Mot. to Dismiss, at 62-64.
             248
                           Cmty. Bank of Trenton v. Schnuck Markets, Inc., 887 F.3d 803, 807
(7th Cir. 2018).
             249
                           Id.
             250
                           Id. at 812.

T:\ORDERS\17\In re Equifax\financialinstitutionsmtdtwt.wpd   -60-
     Case 1:17-md-02800-TWT Document 711 Filed 05/03/19 Page 61 of 64




that “[t]he plaintiff banks and Schnucks all participate in a network of contracts

that tie together all the participants in the card payment system. That network

of contracts imposes the duties plaintiffs rely upon and provides contractual

remedies for breaches of those duties.”251 Therefore, the economic loss doctrine

precluded the plaintiffs’ tort claims.

             However, at least at the pleading stage, the Court finds Schnuck to be

distinguishable. The determinative factor in Schnuck was that the financial

institutions and retailer were in the same “network of contracts” for payment

card systems. In contrast, the Plaintiffs here do not allege that Equifax is part

of this “network of contracts.” Equifax is not akin to a retailer who is part of this

web of a payment card system.                                In fact, the Schnuck court itself acknowledged

this distinction, explicitly noting that the Equifax Data Breach presented a

fundamentally distinct scenario. The court, citing the instant Equifax Data

Breach litigation, noted that “[t]his is also not a situation where sensitive data

is collected and then disclosed by private, third-party actors who are not

involved in the customers’ or banks’ direct transactions.”252 It explained that the

plaintiffs in that case, as opposed to the Financial Institution Card Issuers here,

had existing rights and remedies through the network of contracts, and that

they merely sought “additional recovery because they are disappointed by the


             251
                           Id. at 814.

             See id. at 815 (citing In re Equifax, Inc., Customer Sec. Data
             252

Breach Litig., 289 F. Supp. 3d 1322 (J.P.M.L. 2017).

T:\ORDERS\17\In re Equifax\financialinstitutionsmtdtwt.wpd       -61-
     Case 1:17-md-02800-TWT Document 711 Filed 05/03/19 Page 62 of 64




reimbursement they received through the contractual card payment systems

they joined voluntarily.”253 Thus, the Plaintiffs do not have the type of

contractual remedies against the Defendants that the plaintiffs did against the

retailer in Schnuck. Therefore, the Court finds Schnuck inapposite.

             I. “Ancillary” Claims

             Finally, the Defendants move to dismiss the Plaintiffs’ “ancillary

claims.”254 First, the Defendants argue that, since the Plaintiffs are not entitled

to any substantive relief, they also are not entitled to declaratory relief and

cannot recover attorneys’ fees. However, as explained above, Financial

Institution Card Issuers’                                    claims have been adequately alleged to survive

dismissal. Therefore, to the extent that those claims survive, their claims for

declaratory relief and attorneys’ fees survive. Next, the Defendants contend that

the Plaintiffs’ claims for equitable relief must be dismissed. According to the

Defendants, there are no allegations that the Plaintiffs continue to be harmed

by any ongoing conduct by the Defendants.255 However, the Plaintiffs allege that

Equifax’s cybersecurity systems remain inadequate, and another breach is




             253
                           Id.
             254
                           Defs.’ Mot. to Dismiss, at 65.
             255
                           Id. at 65-66.

T:\ORDERS\17\In re Equifax\financialinstitutionsmtdtwt.wpd           -62-
     Case 1:17-md-02800-TWT Document 711 Filed 05/03/19 Page 63 of 64




imminent.256 These allegations are sufficient at this stage.257 Finally, the

Defendants contend that the requested injunctive relief is too broad and non-

specific.258 However, at this stage of the litigation, the Plaintiffs state a

sufficient claim for injunctive relief. The authority that the Defendants rely

upon concerns whether the injunctive order itself is too broad or vague. At this

point, the Court is not fashioning the specifics of an injunctive order. Thus,

these arguments should not provide the basis for dismissal at this stage. The

Court concludes that the Plaintiffs have adequately alleged a claim that they are

entitled to injunctive relief.

                                                             II. Conclusion

             For the reasons stated above, the Defendants’ Motion to Dismiss the

Financial Institutions’ Consolidated Amended Complaint [Doc. 435] is

GRANTED in part and DENIED in part. It is GRANTED as to the Financial

Institutions and the Associations. It is DENIED as to the Financial Institution

Card Issuers.




             256
                           Financial Institution Pls.’ Consolidated Am. Compl. ¶¶ 607, 610.

             See In re The Home Depot, Inc. Customer Data Sec. Breach Litig.,
             257

No. 1:14-md-2583-TWT, 2016 WL 2897520, at *4 (N.D. Ga. May 18, 2016)
(concluding that the plaintiffs adequately alleged a claim for equitable relief
because they “pleaded that the Defendant's security measures continue to be
inadequate and that they will suffer substantial harm”).

             258
                           Defs.’ Mot. to Dismiss, at 66.

T:\ORDERS\17\In re Equifax\financialinstitutionsmtdtwt.wpd        -63-
     Case 1:17-md-02800-TWT Document 711 Filed 05/03/19 Page 64 of 64




             SO ORDERED, this 3 day of May, 2019.



                                                             /s/Thomas W. Thrash
                                                             THOMAS W. THRASH, JR.
                                                             United States District Judge




T:\ORDERS\17\In re Equifax\financialinstitutionsmtdtwt.wpd       -64-
